
	
		I
		111th CONGRESS
		2d Session
		H. R. 4946
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Cole (for himself
			 and Mr. Rooney) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To protect 10th Amendment rights by providing special
		  standing for State government officials to challenge proposed regulations, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 10th Amendment Regulatory Reform
			 Act.
		2.FindingsThe Congress finds:
			(1)The 10th article of amendment to the
			 Constitution of the United States (hereinafter in this section referred to as
			 the 10th Amendment) , ratified on December 15, 1791, states,
			 The powers not delegated to the United States by the Constitution, nor
			 prohibited by it to the States, are reserved to the States respectively, or to
			 the people..
			(2)The 10th Amendment
			 expressly limits the powers of the Federal Government to those delegated by the
			 Constitution and reaffirms and protects the freedom of the States to exercise
			 those that are not.
			(3)The 10th Amendment
			 reflects the opposition of the Founding Fathers to a Federal Government with
			 expansive powers; their intention for the powers of the States to act as a
			 check on those of the Federal Government; and their concern that the Federal
			 Government would attempt to usurp powers intended to remain with the
			 States.
			(4)James Madison, in
			 The Federalist No. 45, wrote, The powers delegated by the proposed
			 Constitution to the Federal Government are few and defined. Those which are to
			 remain in the State governments are numerous and indefinite..
			(5)The Supreme Court,
			 in United States v. Sprague, 282 U.S. 716 (1931), noted, The Tenth
			 Amendment was intended to confirm the understanding of the people at the time
			 the Constitution was adopted, that powers not granted to the United States were
			 reserved to the States or to the people..
			(6)The Supreme Court,
			 in Fry v. United States, 421 U.S. 542 (1975), also noted, The Amendment
			 expressly declares the constitutional policy that Congress may not exercise
			 power in a fashion that impairs the States' integrity or their ability to
			 function effectively in a federal system..
			(7)The Executive
			 Departments and Agencies of the Federal Government often promulgate regulations
			 contrary to the spirit and letter of the 10th Amendment.
			(8)The 10th Amendment assures that the people
			 of the United States of America and each sovereign State in the Union of
			 States, now have, and have always had, rights the Federal Government may not
			 usurp.
			(9)It is the
			 responsibility of Congress to safeguard the 10th Amendment and to recognize
			 that it is as vital and valuable today as on the date of its
			 ratification.
			3.Special standing
			 for certain State officials to challenge Federal rulemaking as a violation of
			 the 10th Amendment
			(a)To submit a
			 legal briefDuring any period
			 when a proposed Federal rule is required under chapter 5, title 5, United
			 States Code, to be open for public comment, any designated State official may
			 file with the head of the agency proposing the rule a legal brief challenging
			 the constitutionality of the proposed rule under the 10th article of amendment
			 to the Constitution.
			(b)Duty of Federal
			 official To post link to the briefThe head of the Federal agency
			 proposing the rule shall prominently post on the agency’s primary Web page, in
			 such a manner that it is immediately noticeable to those who visit that Web
			 site, a link to each brief submitted under subsection (a).
			(c)Response by
			 Federal agencyUnless the Federal agency determines not to carry
			 into effect the proposed rule, not later than 15 days after posting the link
			 under subjection (a), the head of that agency shall—
				(1)certify in writing
			 that, in the opinion of that head, such rulemaking does not violate the 10th
			 article of amendment to the Constitution and include in that certification a
			 full and complete written statement of the legal reasoning supporting that
			 opinion; and
				(2)prominently post
			 the certification on the front page of the agency’s Web site next to the legal
			 briefs pertaining to that rule posted under subsection (b).
				(d)Notice to other
			 States’ officialsNot later than 15 days after a designated State
			 official submits a brief under this section, the head of the agency proposing
			 the rule shall give notice to each designated State official of each State that
			 the brief was filed.
			(e)Venue and
			 jurisdiction of legal actions by State officialsIf a designated
			 State official decides to commence legal action against a proposed or final
			 Federal rule on the grounds that the rule violates the 10th article of
			 amendment to the Constitution, in addition to any other venue or jurisdiction
			 that may be provided by law, the official may elect to file the action in the
			 United States district court for the district in which the official’s place of
			 business is located, which shall be a proper venue for the case and the court
			 shall have jurisdiction to hear and determine it.
			(f)Expedited
			 appealUpon the request of a designated State official who is a
			 party in the case, the relevant United States Court of Appeals shall grant
			 expedited review of a decision by a district court in any case that could have
			 been brought under subsection (e).
			(g)DefinitionsAs used in this section—
				(1)the term
			 designated State official means, with respect to a State—
					(A)the chief
			 executive of the State;
					(B)the lieutenant
			 governor or equivalent officer of the State;
					(C)the chief legal
			 officer of the State; or
					(D)a legislative
			 leader of the State and
					(2)the term
			 legislative leader means a speaker, majority leader, or minority
			 leader, of the State legislature or any House thereof.
				
